10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 5:19-cv-00718-PRW Document 72-1 Filed 09/17/20 Page 1 of 2

JEFFREY COVINGTON February 21, 2020
COVINGTON vs CSAA 1

 

IN THE DISTRICT COURT OF OKLAHOMA COUNTY
STATE OF OKLAHOMA

TAMMY COVINGTON and
JEFFREY COVINGTON,
Plaintiffs
Case No. 19-cv-00718-PRW
CSAA FIRE AND CASUALTY
INSURANCE d/b/a AAA FIRE

AND CASUALTY INSURANCE
COMPANY, INC.

Defendants

DEPOSITION OF JEFFREY COVINGTON
TAKEN ON BEHALF OF THE DEFENDANT
IN OKLAHOMA CITY, OKLAHOMA
ON FEBRUARY 21, 2020

9:04 a.m.

REPORTED BY: WENDY SMITH, CSR

 

 

 

B ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 5:19-cv-00718-PRW Document 72-1 Filed 09/17/20 Page 2 of 2

JEFFREY COVINGTON February 21, 2020
COVINGTON vs CSAA 116

 

the HVAC unit or water that you could see in the cracks
off of the flooring that surrounded the wall of the HVAC
closet?

A. No.

Q. So really, according to you, it was a onetime
event where you saw this water on the floor, correct?

A. Yes.

How often do you change the filters on the HVAC

unit?

A. Every three months.

Okay. So do you remember prior to August 8,

2017, when you had last replaced the air filters?

A. I don't recall.

Q. Okay. Do you remember the first time you
replaced the air filters after August 8th, 2017?

A. Are you asking me if there was water on the
floor? I mean, I know I changed the filters.

Q. Right.

A. But I did not notice water either time. I know
I would have done it, and I look at the floor. I look
at the condition of the floor. I want to make sure
there's nothing weird going on, any mold or whatever,
you know, not that I expect it to be, but I just want to
make sure that area's clean because we're breathing

that, and it's very -- should be the cleanest place in

 

 

 

BZ ESQUIRE 800.211.DEPO (3376)

EsquireSolutions.com
